DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2021 and 7/22/2019 have been considered.
Drawings
The drawings submitted on 7/22/2019 are acceptable.
Claim Status
Claims 1-6 are cancelled and claims 7-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8, 10-11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002309131A to Kougo et al. (see attached computer-generated English-language translation).
Regarding claim 7, Kougo et al. discloses a highly durable near-IR-absorbing forgery-preventing ink composition comprising a resin (PMMA), a solvent (ethyl acetate) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable JP2002309131A to Kougo et al. in view of US 5,648,414 to Bier et al.
Regarding claims 9, 12 and 15, Kougo et al. discloses a similar ink composition as explained above. While Kougo et al. prefers to formulate the ink as an inkjet ink, it can be formulated as a screen printing ink (p. 3). Nevertheless, Kougo et al. fails to teach an ink comprising a polycarbonate. On the other hand, Bier et al. discloses a screen printing ink comprising a polycarbonate binder (abstract) and a solvent such as ethyl acetate (col. 6). It is said that the polycarbonate binder provides good adhesion to the substrate as well as excellent resistance to heat, abrasion and mechanical distortion while maintaining a high flexibility (col. 1). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the ink disclosed by Kougo et al. by incorporating a polycarbonate resin to obtain the benefits enumerated by Bier et al.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002309131A to Kougo et al. in view of JP2015199816A to Mine et al. (see attached computer-generated English-language translation).
Regarding claims 17-18 and 20, Kougo et al. discloses the same ink composition as explained above, but fails to teach a PTP package. However, Kougo et al. does teach that the ink can be used for any articles that need anti-counterfeiting prints and that these articles include medicine bottles [0001]. Further, the binder resin can be polyester, polyurethane or other resins (page 3 of translation). On the other hand, Mine et al. discloses an ink composition for PTP packaging, e.g., for medicines, having good adhesion to aluminum substrates and good heat resistance (abstract), wherein the ink .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It is not reasonable to combine Kougo et al., Bier et al. and Mine et al. to arrive at claim 19 because Mine et al. requires the ink binder to be a polyester urethane resin having specific acid value and hydroxyl value, not a polycarbonate, for printing on PTP packages.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU A NGUYEN/Primary Examiner, Art Unit 1762